Citation Nr: 0734222	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004  rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, wherein the RO, in part, denied service 
connection for Hepatitis C.  The veteran timely appealed the 
November 2004 rating action to the Board.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at the Cleveland, Ohio RO.  A copy of the 
hearing transcript has been associated with the claims file. 


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, his 
current Hepatitis C had its origin in service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wench v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision 
below, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

II.  Service Connection-Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

III.  Analysis

The record clearly documents that the veteran has been 
diagnosed as having Hepatitis C.  Laboratory studies, dated 
in June 2004, were positive for Hepatitis C.  (see, private 
laboratory studies, dated in June 2004, submitted by Ohio 
State University Medical Center).  In addition, in July 2007, 
a VA physician opined, after a longitudinal review of the 
veteran's extensive medical history, that unless the 
appellant had received Interferon and Rib Arvin treatment 
since 2004, he would continue to have active Hepatitis C 
infection with virus genotype 4 (see, VA opinion, prepared in 
July 2007).  Thus, the first element for service connection 
is established.   

The second element, an in-service injury, is satisfied by 
service medical records, which contain a diagnosis of viral 
hepatitis, Australian antigen positive in April 1973.  

The final consideration is whether the current Hepatitis C is 
related to the viral hepatitis, Australian antigen positive 
diagnosed during service in April 1973.  In July 2007, the 
Board requested a VA examiner to provide a medical opinion 
that addressed the foregoing question.  That same month, a VA 
physician concluded, after an exhaustive review of the 
veteran's claims file, that the appellant had contracted 
Hepatitis C in 1973 at, or around the same time, he had 
acquired Hepatitis B.  To that end, the VA examiner further 
stated that if the veteran had used "needle drugs" at the 
time of his Hepatitis B infection, he would have most likely 
acquired Hepatitis C at that time.  The examiner noted, 
however, that although service medical records indicated that 
the veteran had received treatment for "penile discharge" 
and acute hepatitis B, they were devoid of any injection drug 
abuse.  Thus, the VA examiner's opinion was apparently based, 
at least in part, on the misapprehension that the veteran had 
used needle drugs at the time of his hepatitis B infection.  
.  

Regardless, however, of the precise reasoning, the only 
opinion specific to the veteran's case, is that current 
Hepatitis C was most likely contracted in 1973, at which time 
the appellant acquired Hepatitis B.  There is no opinion that 
contradicts the VA examiner's July 2007 opinion. 

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Resolving reasonable doubt in the veteran's favor, service 
connection is granted for Hepatitis C.


ORDER

Service connection for Hepatitis C is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


